              Case 2:20-cv-01155-MJP Document 36 Filed 12/14/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          DONALD STRATTON,                                 CASE NO. C20-1155 MJP

11                                 Plaintiff,                ORDER OF DISMISSAL

12                  v.

13          STATE FARM FIRE AND
            CASUALTY COMPANY, et al,
14
                                   Defendants.
15

16

17
            This matter comes before the Court upon Plaintiff Donald Stratton’s Notice of Dismissal
18
     (Dkt. No. 35) and upon the Court’s determination that this matter should be dismissed without
19
     prejudice. Plaintiff’s Notice seeks to dismiss the action without prejudice under Federal Rule of
20
     Civil Procedure 41(a)(1), but dismissal upon notice by Plaintiff is barred under that Rule because
21
     the Defendants have both answered and the dismissal is not stipulated. The Court therefore
22
     DISMISSES this matter without prejudice pursuant to Rule 41(a)(2).
23
     //
24


     ORDER OF DISMISSAL - 1
             Case 2:20-cv-01155-MJP Document 36 Filed 12/14/20 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated December 14, 2020.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States Senior District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER OF DISMISSAL - 2
